Citation Nr: 0623942	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asthma.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim.  He perfected an appeal of 
that determination.

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The Board received additional evidence from the veteran in 
September 2005, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that asthma is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of June 2001 and June 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical and personnel records, post-service 
medical records and examination reports, and the transcript 
of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional relevant evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
question related to an initial evaluation of asthma or the 
effective date to be assigned is rendered moot.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's claim for entitlement to service connection 
reflects that the basis of his application was aggravation of 
a pre-existing asthmatic condition.  In that regard the 
veteran stated he had asthma as a child.  The veteran 
thereafter discounted that contention during his personal 
hearing. 

The veteran's service medical records reflect no entries for 
complaints, findings, or treatment for asthma or any 
respiratory disorder, which is consistent with the veteran's 
testimony at his hearing.  Further, he neither reported any 
pre-existing or existing condition on his medical history at 
his induction physical examination nor did the examiner note 
any existing condition during the examination.  His lungs and 
chest were assessed as normal, and he was deemed fit for 
active service.  He related at the hearing that he was in 
good condition prior to his having entered service, as 
reflected by his ability to exercise and run several miles, 
and that the asthma flared up after he separated from active 
service.  He further related that, while he experienced some 
in-service episodes of shortness of breath, he never sought 
treatment during his active service.  

The veteran related that approximately six months after 
separating from active service, he started experiencing 
shortness of breath and other symptoms, and he thought that 
it may have been related to his active service.  He stated 
that one of his private providers, after hearing his history, 
told him that his active service may have had something to do 
with it.  The private treatment records associated with the 
claims file reflect the veteran's post-service treatment for 
asthma, to include the prescribed use of inhalers.  They do 
not, however, reflect any comment or opinion by a provider 
that the veteran's asthma is causally related to his active 
service.  As for what a doctor may have told him, a veteran's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

A June 2004 private medical report noted the veteran has had 
bronchial asthma since the age of 20, which would place the 
disability approximately during his entrance on active duty.  
However, this doctor's statement is at odds with the 
veteran's testimony that his asthma did not occur until after 
separation from service, as well as the veteran's service 
medical records which reveal no complaints, treatment, or 
findings of the disorder.  In fact, on his separation 
examination in September 1976, the veteran specifically 
denied asthma, shortness of breath, pain or pressure in the 
chest, and chronic cough.  Moreover, physical examination at 
that time was negative for any respiratory condition.  Thus, 
the doctor's statement that the disorder existed from age 20 
is entitled to little probative weight when considered in 
light of the service medical records which reveal the 
veteran's actual health status at that time.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

As noted above, the preponderance of the evidence is against 
a finding that the veteran's asthma had its inception in or 
is otherwise related to his active service.  He did not 
report any in-service history of asthma on his September 1976 
Report of Medical History, thus he is presumed sound at 
entrance, despite his original contention that the disorder 
arose in childhood.  The September 1976 examination report of 
his physical examination at separation reflects that his 
lungs and chest were assessed as normal.  The veteran 
confirmed this state of affairs in his testimony that his 
symptoms did not begin until after his separation from active 
service.  Asthma is not among the chronic diseases for which 
service connection on a presumptive basis is available.  See 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.303.  In reaching the conclusion above the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


